Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 07/29/2022.
As per instant Amendment, claims 1, 4, 6-10 and 12-14 have been amended and claim 5 has been cancelled.
Claims 1-4 and 6-14 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Daniel Hsieh (Reg. No. 77,831) on August 8th, 2022.  During the telephone conference, Mr. Daniel has agreed and authorized the Examiner to amend claims 1, 4, 6-10  and 12-14. 
The application has been amended as follows:
CLAIMS
1. (Currently amended) A data collecting system comprising:
	a central server; and
	at least one edge server capable of bi-directionally communicating with the central server,
	the edge server including
a hardware processor that collects data generated by a group of devices, and
[[an]]a hardware image forming apparatus that encrypts the collected data and transmits the encrypted data to the central server,
	wherein the encryption of the collected data is performed in accordance with an encryption policy that defines encryption schemes for different combinations of a device type and a data type,
wherein in a case where data pieces of different types have been collected from a device by the data collection by the hardware processor, the hardware image forming apparatus collectively encrypts the data pieces by using an encryption scheme corresponding to the highest security level required by any of the different data types.
	2. (Original) The data collecting system according to Claim 1, wherein when the edge server transmits the encrypted data to the central server via a proxy server, the central server does not perform encrypted communication with the proxy server.
	3. (Original) The data collecting system according to Claim 1, wherein the central server transmits, to the edge server through an encrypted communication path, the encryption policy and an encryption key that is to be used to encrypt data.
	4. (Currently amended) The data collecting system according to Claim 1, wherein the hardware image forming apparatus aggregates data pieces whose data types correspond to the same encryption scheme, and collectively encrypts the data pieces.
	5. (Cancelled)
	6. (Currently amended) The data collecting system according to Claim 1, wherein the hardware image forming apparatus encrypts data pieces that do not belong to any data types defined in the encryption policy by using an encryption scheme corresponding to the highest security level defined in the encryption policy.
	7. (Currently amended) The data collecting system according to Claim 1, wherein the hardware image forming apparatus encrypts data pieces that do not belong to any data types defined in the encryption policy by using an encryption scheme corresponding to the lowest security level defined in the encryption policy.
	8. (Currently amended) The data collecting system according to Claim 1, wherein the edge server further includes a hardware server-side controller that determines, based on content of the data or a collection status of the data, whether or not to change the encryption policy.
	9. (Currently amended) The data collecting system according to Claim 8, wherein
	the hardware image forming apparatus makes a request of the central server to change the encryption policy in accordance with a determination result obtained by the hardware server-side controller, and
	the central server is a server that performs pull communication with the edge server, and transmits to the edge server the encryption policy that has been changed in response to the request from the edge server.
	10. (Currently amended) The data collecting system according to Claim 9, wherein
	the hardware server-side controller determines whether or not each of values of measurement data obtained through measurements by the devices has deviated from a predetermined management range, and
	[[if]]when a determination is made that at least one of the values has deviated from the management range, the hardware image forming apparatus makes a request of the central server to change the encryption policy so that a security level of the measurement data increases from a current level.
	11. (Original) The data collecting system according to Claim 10, wherein the measurement data is biological data that is obtained through measurements performed on users each wearing one of the devices.
	12. (Currently amended) The data collecting system according to Claim 9, wherein
	the hardware server-side controller determines whether or not a number of portable devices that are capable of accessing the edge server has become smaller than a threshold value, and
	[[if]]when a determination is made that the number has become smaller than the threshold value, the hardware image forming apparatus makes a request of the central server to change the encryption policy so that data generated by the portable devices has a security level higher than a current level.
	13. (Currently amended) A data collecting apparatus comprising:
	a hardware processor that collects data generated by a group of devices, and
	[[an]]a hardware image forming apparatus that encrypts the collected data and transmits the encrypted data to an external apparatus,
	wherein the encryption of the collected data is performed in accordance with an encryption policy that defines encryption schemes for different combinations of a device type and a data type,
wherein in a case where data pieces of different types have been collected from a device by the data collection by the hardware processor, the hardware image forming apparatus collectively encrypts the data pieces by using an encryption scheme corresponding to the highest security level required by any of the different data types.
	14. (Currently amended) A non-transitory computer readable medium storing a program causing a computer to execute a process for data collection, the process comprising:
	collecting data generated by a group of devices, and
	encrypting the collected data and transmitting the encrypted data to an external apparatus,
	wherein the encryption of the collected data is performed in accordance with an encryption policy that defines encryption schemes for different combinations of a device type and a data type,
wherein in a case where data pieces of different types have been collected from a device by the data collection by the hardware processor, the hardware image forming apparatus collectively encrypts the data pieces by using an encryption scheme corresponding to the highest security level required by any of the different data types.
Response to Arguments
 The rejection of claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the applicant's amendments.
The previous rejection of claims 1-4 and 13-14 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
 Claims 1-4 and 6-14 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-4 and 6-14, the closest prior arts, Schmidt (US 2014/0279397), in view of Chauhan (US 2020/0145384), in view of Malik (US 10,579,816) and further in view of Ohishi (US 2019/0018852), alone or in combination fails to anticipate or render obvious the claim invention.  
Schmidt (prior art of record) discloses a the installed device also searches for and identifies a compatible Wi-Fi node that can forward data to the Internet, and transmits location information through this compatible node. The location information is stored in a central database. the device encrypts and transmits the collected location data using these compatible Wi-Fi networks to a central server on the Internet. The location data is eventually received over the Internet by a central server, which stores the relevant data in a database. A central server, which may be the same as or different than the receiving server- See the abstract, par. 0010, 0012 and 0030 of Schmidt.
Chauhan (prior art of record) discloses a systems and methods for encoding and decoding data for a network application. The client application may identify a policy specifying a type of data to encode upon input. The embedded browser may, responsive to the detection and the policy, encode the data inputted into the input field or decode encoded data displayed in the input field. A client application executing on a client device may establish a session with a network application via an embedded browser within the client application. The client application may identify a policy specifying a type of data to encode upon input. identifying the policy may further include identifying the policy based on one or more of the following: user, membership, location, device, device enrollment status and mode of authentication - See the abstract, par. 0008-0009, 0265 and 0268 of Chauhan.
Malik (prior art) discloses a flexible policy system allows compliant apps on a mobile device to interact with a secure container memory space to ensure that data leak prevention policies are being enforced. Third-party applications can include an SDK or application wrapper that provide policy enforcement via agent functionality. An administrator can define policies via a web-based portal, allowing a server to identify appropriate users and devices and to distribute policies to those devices to be enforced within the secure container on each device. Policies can identify the datatypes and security levels, and the related applications and users that have authority to access that data - See the abstract of Malik.
Ohishi (prior art) discloses an information processing apparatus includes: a memory to store report policy information for determining filtering processing to be applied to log data to be transmitted to a server. The report policy information associates, for each report policy, information defining a condition for applying filtering processing to the log data and information indicating a type of filtering processing to be applied to the log data and the report policy for encrypting the IoT device data, and the report policy 4 for replacing the image log (the image data) with an address are applied, when the high level of security is selected- See the abstract and par. 0215 of Ohishi.
However, none of Schmidt, Chauhan, Malik and Ohishi teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 13 and 14.  For example, none of the cited prior art teaches or suggest the steps of encrypting the collected data and transmits the encrypted data to the central server, wherein the encryption of the collected data is performed in accordance with an encryption policy that defines encryption schemes for different combinations of a device type and a data type, wherein in a case where data pieces of different types have been collected from a device by the data collection by the hardware processor, the hardware image forming apparatus collectively encrypts the data pieces by using an encryption scheme corresponding to the highest security level required by any of the different data types. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-4, and 6-12 are directly or indirectly dependent upon claim 1 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495